DETAILED ACTION
This is the first office action on the merits in this application. The claims as amended June 27, 2019, are under consideration. By that amendment, claims 1-16 were canceled and new claims 17-34 were presented.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,368,926 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed is so close as to have all the same limitations except for a particular limitation regarding orientation of the claimed hole, which particular angulation thereof is considered to have been an obvious modification.
A comparison of the claims and how they correlate follows: 



16/541119 (instant)
US 10,368,926 B2
17. A plate for bone fixation comprising: 
  a first end and a second end with a longitudinal axis defined between the     first end and the second end; 
a bottom surface configured for contact with a bone; 
a top surface opposite the bottom    surface, wherein a hole extends from      the top surface to the bottom surface,     the hole having a hole axis offset from the longitudinal axis and configured to receive a head of a screw at an angle between a screw axis of the screw and the hole axis of up to 20° of conical rotation; and 



a shroud extending outward from the      top surface at an oblique angle and 
18. The plate of claim 17, wherein the plate has an undulating width.  
19. The plate of claim 17, further comprising a second hole extending     from the top surface to the bottom surface.  
20. The plate of claim 17, wherein the hole axis forms an angle of between 10° and 45° with the longitudinal axis.  
21. The plate of claim 17, wherein the hole axis forms an angle of between 15° and 40° with the longitudinal axis.  
22. The plate of claim 17, wherein the hole axis forms an angle of between 25° and 35° with the longitudinal axis.  
23. The plate of claim 17, wherein the first end terminates in a cutting edge.  
24. A plate for bone fixation comprising: 
  
a top surface opposite the bottom     surface, wherein a hole extends from      the top surface to the bottom surface        so as to permit a screw to be           inserted therethrough with an angle between a screw axis of the screw and      a hole axis to allow for a conical rotation of the screw, the hole configured to receive                     a head of the screw wherein the hole     axis forms an angle with respect to          the bottom surface between 10° and 45°; and 
a shroud extending outward from the      top surface at an oblique angle and covering at least a portion of the hole,     the shroud adapted to be interposed between a tissue and the head of the screw.  
25. The plate of claim 24, wherein the angle of the hole axis with respect to       
26. The plate of claim 24, the angle of      the hole axis with respect to the bottom surface is between 25° and 35°.  
27. The plate of claim 24, further comprising a second hole extending     from the top surface to the bottom surface.  
28. The plate of claim 24, further comprising a cutting edge.  
29. A plate system for use in associated bone comprising: 
a non-locking screw having distal     threads and a head having a rounded surface without external threads; and 
a plate having4DM2\10074285 1Preliminary AmendmentAttorney Docket No. E3383-01825 a first end and a second   and a longitudinal axis defined between   the first end and the second end; 
a bottom surface configured for contact with a bone; 
a top surface opposite the bottom    surface, wherein a hole extends from      
a shroud extending outward from the      top surface at an oblique angle and covering at least a portion of the hole,     the shroud adapted to be interposed between a tissue and the head of the    non-locking screw.  
30. The plate of claim 29, wherein the plate has an undulating width.  
31. The plate of claim 29, wherein the   hole is shaped to permit the screw to be inserted therethrough with an angle between a screw axis of the screw and   the hole axis of up to 20° of conical rotation.  

33. The plate of claim 29, wherein the   hole axis forms an angle of between 25° and 35° with the longitudinal axis.  
34. The plate of claim 29, wherein the    first end terminates in a cutting edge.

a bottom surface configured for contact with a bone;  
a top surface opposite the bottom surface, wherein a hole extends from the top surface to the bottom surface, the hole having a hole axis less than 90° from the longitudinal axis and configured to receive a head of a screw wherein said hole is shaped to permit the screw to be inserted therethrough with an angle between a screw axis of the screw and the hole axis of up to 20° of conical rotation; and 
a shroud extending outward from the top surface at an oblique angle and 
2. The plate of claim 1, wherein the plate has an undulating width.
3. The plate of claim 1, further comprising a second hole extending from the top surface to the bottom surface.
4. The plate of claim 1, wherein the hole axis forms an angle of between 10° and 45° with the longitudinal axis.
5. The plate of claim 1, wherein the hole axis forms an angle of between 15° and 40° with the longitudinal axis.
6. The plate of claim 1, wherein the hole axis forms an angle of between 25° and 35° with the longitudinal axis.
7. The plate of claim 1, wherein the first end terminates in a cutting edge.

a top surface opposite the bottom surface, wherein a hole extends from the top surface to the bottom surface and is shaped to permit a screw to be inserted therethrough with an angle between a screw axis of the screw and the hole axis of up to 20° of conical rotation, the hole configured to receive a head of the screw and having a hole axis forming an angle with respect to the bottom surface, and wherein the angle is between 10° and 45°; and 
a shroud extending outward from the top surface at an oblique angle and covering at least a portion of the hole, the shroud adapted to be interposed between a tissue and the head of the screw.
9. The plate of claim 8, wherein the angle of the hole axis with respect to 
10. The plate of claim 8, the angle of the hole axis with respect to the bottom surface is between 25° and 35°.
11. The plate of claim 8, further comprising a second hole extending from the top surface to the bottom surface.
12. The plate of claim 8, further comprising a cutting edge.
13. A plate system for use in associated bone comprising: 
a non-locking screw having distal threads and a head having a rounded surface without external threads; and 
a plate having: a first end and a second and a longitudinal axis defined between the first end and the second end; 
a bottom surface configured for contact with a bone; 
a top surface opposite the bottom surface, wherein a hole extends from 


a shroud extending outward from the top surface at an oblique angle and covering at least a portion of the hole, the shroud adapted to be interposed between a tissue and the head of the non-locking screw.
14. The plate of claim 13, wherein the plate has an undulating width.
15. The plate of claim 13, wherein the hole is shaped to permit the screw to be inserted therethrough with an angle between a screw axis of the screw and the hole axis of up to 20° of conical rotation.

17. The plate of claim 13, wherein the hole axis forms an angle of between 25° and 35° with the longitudinal axis.
18. The plate of claim 13, wherein the first end terminates in a cutting edge.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799